                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 1:19-cv-24351-JLK

EUROCON, LLC,

       Plaintiff,

v.

EMPIRE INDEMNITY INSURANCE
COMPANY,

      Defendant.
________________________________________/

         REPORT AND RECOMMENDATION 1 ON PLAINITFF’S BILL OF COSTS

       THIS MATTER is before the Court on Plaintiff, Eurocon, LLC’s (“Plaintiff”), Motion for

Bill of Costs. ECF No. [48]. Following the entry of the District Court’s Order granting Plaintiff’s

Motion to Compel Appraisal, Plaintiff filed its Bill of Costs. Id. Defendant, Empire Indemnity

Insurance Company (“Defendant”), opposed Plaintiff’s entitlement to costs because it argued that

the request was premature. ECF No. [49].

       Thereafter, Plaintiff filed its Notice of Withdrawing Bill of Costs (ECF No. 48) Without

Prejudice. ECF No. [59]. In its Notice, Plaintiff states that because Defendant has “opted to

continue litigating this matter . . . [it] withdraws its Bill of Costs without prejudice to refile at a

later date and request entitlement to same once the matter is ripe.” Id. at 1–2. In response,

Defendant filed a Notice of Non-objection, stating that it “does not object to [Plaintiff]’s

withdrawal of the Bill of Costs without prejudice to re-file if they are entitled to file another bill

of costs pursuant to the relevant rules of procedure and statute.” ECF No. [61] at 1. Defendant



1
 This matter was referred to the undersigned by the Honorable James Lawrence King, Senior
United States District Judge. ECF No. [50].
further states that it “reserves its right to object to any bill of costs filed by [Plaintiff] in the future

or object to any other request by [Plaintiff] to recover its fees and/or costs.” Id. at 2.

        Based on the foregoing, it is hereby RECOMMENDED that Plaintiff’s Bill of Costs be

DENIED WITHOUT PREJUDICE. Plaintiff should be permitted to re-file its Bill of Costs if

and when it becomes entitled to do so.

                                             OBJECTIONS

        A party shall serve and file written objections, if any, to this Report and Recommendation

with the United States District Court Judge for the Southern District of Florida, within THREE

(3) DAYS of being served with a copy of this Report and Recommendation. The Court has

provided a shortened objection period because the relief requested is unopposed. Failure to timely

file objections will bar a de novo determination by the District Judge of anything in this

Recommendation and shall constitute a waiver of a party’s “right to challenge on appeal the district

court’s order based on unobjected-to factual and legal conclusions.” 11th Cir. R. 3-1 (2016); 28

U.S.C. § 636(b)(1)(C); see also Harrigan v. Metro-Dade Police Dep’t Station #4, 977 F.3d 1185,

1191–92 (11th Cir. 2020).

        DONE AND SUBMITTED in chambers at Miami, Florida on June 20, 2021.



                                         _________________________________
                                         JACQUELINE BECERRA
                                         UNITED STATES MAGISTRATE JUDGE




                                                     2
